The plaintiffs in error, hereinafter referred to as the defendants, were convicted in the district court of Lincoln county of the crime of burglary in the second degree, and each received a sentence of imprisonment in the penitentiary for two years; and appeal. *Page 229 
The petition in error and case-made were filed in this court on March 17, 1931. No further appearance has been made by the defendants, nor any further extension of time asked to file brief in support of the assignment of errors.
Where no brief is filed and no personal appearance made, this court will presume that the appeal is without merit or has been abandoned. We have carefully examined the record and find that the information properly charged an offense; that the defendants were accorded a fair and impartial trial; that no fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.